Order entered July 25, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01670-CV

                        D&J REAL ESTATE SERVICES, INC.
                 D/B/A RE/MAX PREMIER GROUP, ET AL., Appellants

                                               V.

                          GREG L. PERKINS, ET AL., Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00559-2011

                                           ORDER
       We GRANT appellants’ July 23, 2014 unopposed motion for an extension of time to file

their reply and cross-appellees’ briefs.   Appellants shall file their reply brief on or before

September 2, 2014. Appellants shall file their cross-appellees’ brief on or before September

10, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE